lp "; "*x '-
mi l .,).T
--»'¢'-*»;,»Ji

iN THE UNITED sTATEs DISTRICT ccli’ii?irf'ii.§? 23 iii !§-' i 7
FOR THE _Dls'ralcr oF MARYLAND n t

M

I..

 

BRLAN MEHAN, * nw
;; i, 7 eng :“\¢

Plaintiff, * Civil Action No. RDB-l`§-l'?jfiS
v. *

UNITED PARCEL SERVICE, *
Defendant. *

>r * >+< x >¢< a x >z< >1< x >1< * >¢<

MEMORANDUM ORDER

Plaintiff Brian Mehen (“Mehan” or “Plaintiff”) brings this action against Defendant
United Parcel Service (“UPS” or “Defendant”), alleging violations of Title l of the Americans
With Disabilities Act (ADA), 42 U.S.C. §§ 12111, et Jeq. Plaintiff claims that while employed
at UPS’s distribution center in Frederick, Al\/larvland between Septernber 2014 and September
2016, UPS discriminated against him based on his disability, deafness _(Count l), failed to
accommodate this disability (Count II), fostered a hostile work environment (Count III), and
retaliated against him (Count IV). Currently pending before this Court is Defendant’s Motion
to Dismiss Plaint:iff’s Complaint. (ECF No. 5.) The parties’ submissions have been reviewed
and no hearing is necessaryl See Local Rule 105.6 (D. Md. 2018). For the following reasons,
Defendant’s l\/[otion to Dismiss (ECF No. 5.) is DENIED.

BACKGROUND
In a ruling on a motion to dismiss, this Court must accept the factual allegations in the

plaintist complaint as true and construe those facts in the light most favorable to the plaintiff

jee, e.g., Edwardr a Cz'§y ofGald.tbom, 178 F.3d 231, 244 (4th Cir.1999). This action arises`from
l\/iehan’s allegations that his employer, UPS, discriminated against him because he is deaf,
failed to accommodate his disability, subjected him to a hostile work environment, and
retaliated against him.

Mehan has worked for UPS for twenty-three years at facilities across the country,
including in West Los Angeles and San Francisco, California; Indianapolis,' lndiana; and
Frederick, Maryland, as well as the facility in Salisbury, Maryland where he is currently
employed.. (Compl. 1] 10, ECF No. 1.) From September 2014 to September 2016, Mehan
worked as a package loader and sorter at a UPS distribution facility located in Frederick,
Maryland. (Id. 11 14.) The alleged discrimination against the Plaintiff occurred over the two-
year span that he was working as a package loader and sorter at the Frederick facility. (Id. 11
1.)

Mehan began working as a package loader and sorter at the UPS distribution-facility in
Frederick, Maryland in September 2014. (Id. at 11 14.) When he arrived, Mehan’s supervisors
knew that he had a hearing disability (Id. at 11 16.) Accordingly, UPS furnished the services of
a sign language interpreter during his initial training on September 9, 2014. (Id. at 11 1?.) Mehan
did not require the assistance of an interpreter to perform his day-to-day loading and sorting
jobs, but did require access to interpretation services to participate and benefit from meetings
and other events. (Id. at 1 155 For example, Mehan needed an interpreter to facilitate
discussions about scheduling, overtime and extra pay opportunities, and performance
evaluations (Ia'.)

Mehan did not receive any assistance from an interpreter throughout his employment

at the Frederick facility (Id. at 11 17.) I-Ie estimates that his supervisors, Rebecca Foster,jacob
I-Iughes, and l\/like Stone, excluded him from over 100 meetings and other events (Id. at 1118.) _
They made no effort to educate Mehan’s coworkers his disability or suggest effective means
of communicating with him. (Ia’. at 11 19.)

Mehan’s supervisors refused to provide him with equal working opportunities and
ignored his requests to meet and discuss the working conditions of deaf employees In
November 2014, near the beginning of UPS’s peak pre-holiday delivery season, Mehan asked
Foster to meet with him and other deaf employees to discuss the potential of working
additional hours (Id. at 11 20.) Foster ignored his request In November and December 2014,
Mehan was passed over for additional work while other employees without hearing
impairments were provided this benefit (l'd. at 11 20.) In january 2015, Mehan against asked
Foster for a meeting with other deaf employees about extra work opportunities and work
conditions (Id. at 11 21.) Foster wrote him a note instructing him to contact his first-line
supervisor, Mike Stone and/ or jacob I-lughes. (Id. at 11 21.) Mehan followed these
instructions In january and February 2015, he repeatedly asked both Stone and I-Iughes to
hold a meeting for deaf employees (Ia'. at 11 22.)` On the first such occasion, I-Iughes forwarded
Mehan’s request to David Ridenour, the Human Resources Manager at the Frederick center.
(Id.) When Mehan continued to ask for a meeting, Stone and Hughes absolved themselves
of responsibility, claiming that they had already forwarded his request to Ridenour. (Id.)
Ridenour never followed up. (Ia'.)

Mehan’s co-workers bullied him because of his disability, and neither his supervisors

nor human resources personnel attempted to correct this behavior. By February 2015,

Mehan’s coworkers had grown comfortable teasing him by making obscene gestures to mock
his use of sign language. (Id. at 11 23.) They also disparaged him to his supervisors (Id. at 11
23.) Mehan wrote Foster about the bullying shortly after it began, but Mehan alleges that he
did not receive a meaningful response. (Id.) On February 11, 2015, Hughes alerted Mehan
that Ridenour was nearby on the shop floor. (Id. at 11 24.) Mehan immediately approached
Ridenour and requested a formal quarterly meeting with him_the sort of meeting regularly
held with other employees-vand asked that an interpreter participate to facilitate a discussion
about his requests for additional work and the bullying he was enduring. (Id. at 11 25.) Ridenour
agreed and scheduled the meeting for about a month later, on March 4, 2015. (Id.) When that
day arrived, Mehan appeared at Ridenour’s office only to discover that Ridenour had not l
obtained the services of an interpreter and that he was busy with other work. (Id. at 11 26.)
After waiting some time for the meeting to begin, Mehan approached Ridenour and inquired
about the status of their meeting (Ia'.) Ridenour dismissed the question, explaining that he
was busy and that no interpreter would be coming (Id.)

Ridenour and Foster continued to ignore Mehan throughout his employment On_
April 22, 2015, Mehan attempted to ask him when they could have a quarterly meeting with a
sign language interpreter present (Id. at 11 27.) Striding across the shop floor carrying a cup of
coffee, Ridenour ignored Mehan and walked away. (Id.) Mehan returned to work. (Id.) On
April 24, 2015 Mehan wrote Ridenour a note explaining that he was having issues with his co-
workers that he needed to discuss (Ia'. at 11 28.) Ridenour did not respond to the note. (Id.)
On numerous other occasions, Mehan asked his immediate supervisors, Mike Stone andjacob

Hughes, for help organizing a meeting with Ridenour. (Id. at 11 29.) Hughes and Stone

consistently relayed Mehan’s requests to Ridenour, who never scheduled or convened a
meeting (Id.) Mehan also approached Foster for a meeting but she, like Ridenour, repeatedly
refused to schedule such a meeting or to instruct others to do so. (Id. at 30.) In sum, Mehan’s
supervisors failed to hold any quarterly meetings with him that were typical of their relations
with hearing employees (Id. at 11 311)

Foster allegedly retaliated against Mehan for seeking an audience with her. (Id. at 11 32.)
Without offering an explanation, she repeatedly transferred him from one work station to
another where he was often required to perform unpleasant or undesirable work tasks (Id.)
Mehan accuses Foster of being aware of his bullying problems and chose to employ these
work station transfers either as a means of punishing Mehan or to momentarily isolate him
from his bullies, rather than addressing the problem at its source. (Id. at 11 33.) Mehan’s co-
workers were emboldenecl by these transfersi they allegedly taunted, humiliated, and abused
him with increasing frequency (Id. at 11 34.) Mehan alleges that a sympathetic colleague
reached out to him via text message to inform him that the co»workers who were bullying him
were also falsely disparaging him to other employees “in a vile and extreme fashion” and were
making false and/ or meritless complaints about him to supervisors (Ia'. at 11 35.)

To illustrate the way in which he was allegedly ostracized while working at UPS’s
Frederick facility Mehan alleges that no one commemorated his 20th year of service at UPS.
(Id. at 11 37.) Typically, UPS celebrates its employees’ milestone years of service, including for
smaller milestones of five or ten years (l'd. at 11 36.) When Mehan’s 20-year work anniversary
arrived, no one at UPS acknowledged this fact (Id. at 11 37.)

ln November 2015, Mehan once again asked Foster for additional working hours

during the peak pre-holiday season and Foster once again denied his request without
explanation (Id. at 11 38.) Mehan protested that this decision was unfair because hearing
employees who had asked for additional hours received them. (Id.) He complained that, while
working at other UPS centers in Indianapolis and San Francisco, his supervisors had freely
given him substantial extra working hours (I'd. at 11 38.) Mehan did not receive any extra
working hours throughout the 2015 pre-holiday peak delivery season, even though his hearing
co-workers were assigned such hours (Id. at 11 39.)

During the first half of 2016, Mehan decided to escape the difficult working
environment he faced in Frederick by taking advantage of a UPS employee policy that
permitted transfers from one UPS location to another. (Id. at 11 40.) To obtain the benefit of
this program, Mehan applied to enroll in a solar energy technology training program at a
community college on Maryland’ Eastern Shore. (Id. at 11 40.) He had planned to transfer to
the Salisbury, Maryland UPS facility during the Summer of 2016 to ease the transition for his
spouse and their four children, who would be able to adjust to their new home before the
school year started. (Id. at 11 41.) ln june 2016, Mehan_emailed Ridenour’S assistant, Shannon, '
to obtain a meeting with Ridenour about his transfer (Id. at 11 43.) When Mehan appeared
for the meeting at the appointed time in june 2016, Ridenour explained that he had-forgotten
to schedule an interpreter’s appearance and rescheduled the appointment (Id. at11 43.) As a
result of this rescheduling, Mehan could not initiate his formal transfer request for an
additional two months (Id. at 11 44.) l

Onjune 14, 2016 Mehan filed a Charge of Discrimination with the Equal Employment

Opportunity Commission (EEOC). (Id. at 11 485 Def.’s Mot. to Dismiss Ex. 1, ECF No. 5-2.)

On the form provided by the EEOC, Mehan indicated, by placing an X next to the terms
“retaliation” and “disability,” that he was discriminated against based on his disability and that
UPS had been retaliated against him. (`ECF No. 5-2.) Mehan elaborated upon the particulars
of his claims by explaining that he had been “denied reasonable accommodation as needed”
despite several requests for an interpreter and that had been “subject to harassment from co-
workers” and that Foster had repeatedly moved or reassigned him to different positions (Id.)

In early September 2016, at the very end of Mehan’s time at the Frederick center,
Ridenour met with Mehan for twenty minutes in the presence of a sign language interpreter
(Id. at 11 46.) At the meeting, Ridenour discussed the procedures governing his arrival at the
Salisbury facility (Id.) I-ie did not discuss any of the concerns Mehan had raised over the
course of his two years in Frederick, including his complaints about being harassed by his co-
workers (Id. at 11 46.) Aside from his initial training upon arriving at the Frederick location,_
this meeting marked the only occasion during which Mehan received the assistance of a sign
language interpreter despite his repeated requests for one over the course of two years (Id. at
11 47.) l

Unable to conclude that UPS violated the ADA, the EEOC issued Mehan a notice of
his right to sue which he received no earlier than March 17, 2018. [ECF No. 1, at 11 50; ECF
No. 5-3.) Onjune 16, 2018, he initiated this lawsuit by filing a Complaint. (`ECF No. 1.) The
Complaint advances four counts: Count l (“Discrimination based on disability”); Count ll
(“Failure to accord reasonable accommodation); Count lll (“Hostile work environment”); and

Count IV (“Retaliation for opposing practices made unlawful by the ADA”).1 Now pending

 

1 'I`he Complaint rnislabels Count IV as Count HI.

is Defendant UPS’s Motion to Dismiss, in which UPS argues that Mehan failed to exhaust his
administrative remedies and has‘failed to state a claim. (`ECF No. 5.)
STANDARDS OF REVIEW

A. Motion to Dismiss Under Rule 12(b)(1) of the Federal Rules of Civil Procedure

A motion to dismiss for failure to exhaust administrative remedies is governed by
Federal Rule of Civil Procedure 12(b)(1). A motion to dismiss under Rule 12(b)(1) of the
Federal Rules of Civil Procedure for lack of subject matter jurisdiction challenges a court’s '
authority to hear the matter brought by a complaint See Drzt)z'.r t). T/oomp.ron, 367 F. Supp. 2d
792, 799 (D. Md. 2005). This challenge under Rule 12(b)(1) may proceed either as a facial
challenge, asserting that the allegations in the complaint are insufficient to establish subject
matter jurisdiction, or a factual challenge, asserting “that the jurisdictional allegations of the
complaint [are] not true.’.’,`, Kemi a Uniz‘ad $taz‘e.t, 585 F.3d 187, 192 (4th Cir. 2009) (cit:ation
omitted).
B. Motion to Dismiss Under Rule 12(b)(6) of the Federal Rules of Civil Procedure

Under Rule 8(a)(2) of the Federal Rules of Civil Procedure, a complaint must contain
a “short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.
l R. Civ. P. 8(a)(2). Rule 12(b) (6) of the Federal R_ules of Civil Procedure authorizes the dismissal
of a complaint if it fails to state a claim upon which relief can be granted Fed. R. Civ. P.
12(b)(6). The purpose of Rule 12(b)(6) is “to test the sufficiency of a complaint and not to
resolve contests surrounding the facts, the merits of a claim, or the applicability of defenses.”
Prerl§y i). Cz`_zj/ cf C/)ar/attert)z`/le, 464 F,3d 480, 483 (4th Cir. 2006). While a complaint need not

include “detailed factual allegations,” it must set forth “enough factual matter (taken as true)

to suggest” a cognizable cause of action, “even if . . . [the] actual proof of those facts is
improbable and . . . recovery ids-very remote and unlikely” Be//Ailanrz`c Carp. a Twomb_/y, 550
U.S. 544, 555-56 (2007); Arbmajl* a Iqéta/, 556 U.S. 662, 678 (2009). A plaintiff cannot rely on
bald accusations or mere speculation Twom/)/ , 550 U.S. at 555.

¢((

In reviewing a Rule 12(b)(6) motion, a court must accept as true all of the factual

”!

allegations contained in the complaint and must “‘draw all reasonable inferences [from those
factsj in favor of the plaintiff.”’ E.I. du Pont de Nemaurr e'?‘ Ca. a Ko/on Indu.t., Ina, 637 F.Bd 435,
440 (4th Cir. 2011) (citatio'ns omitted); Ha// a Direcffl/, LLC, 846 F.3d 757, 765 (4th Cir.
2017). However, a court is not required to accept legal conclusions drawn from those facts
Iqba/, 556 U.S. at 678. “A court decides whether 1the pleading] standard is met by separating
the legal conclusions from the factual allegations assuming the truth of only the factual
allegations, and then determining whether those allegations allow the court to reasonably
infer” that the plaintiff is entitled to the legal remedy sought A 500¢`2§}/ Wz`¢/JoutA Name 2).
l/z`@z`m`a, 655 F.3d 342, 346 (4th Cir. 2011), cert denied, 566 U.S. 937 (2012).
ANALYSIS

UPS argues that Mehan’s claims should be dismissed on three grounds: (1) Mehan
failed to exhaust his administrative remedies as to Counts l and IV because his EE.OC charge
omits certain facts and details; (2) Mehan has failed to state a claim as to Counts I, II, III, and
IV because many of the Complaint’s allegations refer to conduct occurring outside of the 300-
day limitations period; and (3) the allegations are insufficient to state a claim under Counts I,
III, and IV. (ECF No. 5, at 2-3.) This Court addresses these arguments seriatim.

\

I. Mehan has Satisfied the ADA’s Administrative Exhaustion Requirernents.

Defenclant argues that Mehan’s claims of disability based discrimination (Count l) and
retaliation for opposing practices made unlawful by the ADA (Count IV) must be dismissed
because his EEOC charge failed to allege acts of discrimination and failed to include reference
to certain acts of retaliation which appear in the Complaint. (ECF No. 5-1, at 7-10; 25-27.) A
plaintiff must first exhaust his administrative remedies before filing a civil action under the
ADA. chainch a Faz')j"ax Cauny, 681 F. 3d 591, 593 (4th Cir. 2012). A plaintiff must therefore
file a charge of discrimination with the appropriate administrative agency prior to filing a civil
action. Id. Where a plaintiff has not filed a timely administrative charge, the Court must
dismiss the plaintiffs’ discrimination claims Cba'rk:o_ t). Paz‘z¢xent lang 429 F.3d 505, 513 (4th
Cir. 2005). Further, “[c]ivil suits may not present entirely new factual bases or entirely new
theories of liability not found in the initial EEOC complaint.” T/Mm a Sebe/z`m, 766 F. Supp.
2d 585, 596-97 (D. Md. 2011).

j Limits on the scope of any judicial complaint are set based upon the allegations
contained in the EEOC charge, in that “[ojnly those discrimination claims Stated in the initial
charge, those reasonably related to the original complaintJ and those developed by reasonable
investigation of the original complaint may be maintained in a subsequent [ADA] lawsuit.”
fir/anr a Tec/J.r. App/iratioar €'?° Sem Co., 80 F.3d 954, 963 (4th Cir. 1996). Accordingly,
administrative charges which “reference different time frames, actors, and discriminatory
conduct than the central factual allegations” of a Complaint do not satisfy the administrative
exhaustion requirements C/:)anéo, 429 F.3d at 506. This Court is mindful, however, that the
administrative exhaustion requirements should not set “a tripwire for hapless plaintiffs” or

impose an “insurmountable barrier[j to litigation out of overly technical concerns.” Sydnar a

10

Faz'U‘ax Cou¢z§y, 681 F.3d 591, 594 (4th Cir. 2012).

UPS acknowledges that Mehan’s EEOC charge alleges that his employer failed to
accommodate his disability and that he had been harassed by his coworkers (ECF No. 5-2;
ECF No. 5-1, at 7-9.) Nevertheless, UPS argues that Mehan has failed to exhaust his
administrative remedies with respect to his discrimination claim because accommodation and
harassment claims are legally distinct from such claims (ECF No. 5-1, at 7»9.) Because these
claims are distinct, an EEOC charge which makes allegations to support only one type of
ADA claim cannot satisfy the exhaustion requirements with respect to another type. See, e.g.,
Raméz`n i). Grrater Medz'a, Inr., 28 F. Supp. 2d 331, 339-40 (D. Md. 1997) (finding that EEOC
charge did not exhaust an accommodation claim because, although it alleged disability-based
discrimination and retaliation, it did not allege that defendants failed to accommodate the
plaintiffs disability). _As claims of disparate treatment and the failure to accommodate may
“overlap[j considerably,” see Rrj)agz¢ddz`n i). Monz;gomegz Cng), 789 F.3d 407, 419 (4th Cir. 2015),
allegations supporting the one type of ADA claim may, in some circumstances support
another type.

ln this case, Mehan’s EEOC charge included facts sufficient to support a
discrimination claim. ln his charge, Mehan alleged that his supervisor, Rebecca Foster,
frequently changed his job positions in response to complaints from coworkers that they could
not understand him (ECF No. 5-2.) The charge also alleges that that non-disabled workers
received information about work hours which was withheld from him. (Id.) These claims,
although overlapping with his claims of harassment and retaliation, are reasonably related to

Plaintiff’s disparate treatment claim. On the force of these accusations, Mehan satisfied his

711

administrative exhaustion requirements

With respect to Mehan’s retaliation claim under Count IV, UPS argues that Mehan has
failed to exhaust any claims arising from protected activity other than complaining about
harassment (ECF No.L5-1, at 24.) Specifically, UPS seeks to prevent Mehan from pursuing
retaliation claims based on “complaining about disability-based disparate treatment” and
“complaining of failure to make reasonable accommodation for his disability” (`ECF No. 5-1,
at 255 ECF No. 1, at 11 71.) This Court has previously held that a plaintiff may not allege one
act of protected activity in an EEOC charge only to pursue a retaliation claim in federal court
based on another protected activity johnson a Uaz`ted Parce/ §em`ce, ELH-17-1546, 2018 WL
2237469, at *12~14 ('D Md. May 16,v 2018) (dismissing claims based on certain alleged
protected activities because they were not included in an EEOC charge).

In both his EEOC charge and his Complaint, Mehan alleges that he requested an
interpreter as an accommodation and complained about being bullied by his coworkers These
protected activities, alleged in the Complaint and incorporated by reference in Count IV, may
form the basis of a retaliation claim. To the extent that Mehan seeks to pursue a retaliation
claims based on “complaining about” his employer’s failure to provide him with
accommodations and disparate treatment such allegations have been exhausted because they
are reasonably related to the EEOC charge’s reference to repeated requests for
accommodations and complaints about being bullied. (ECF No. 1, at 11 72; ECF No. 5-1.)

II. Mehan’s Claims are Tirnely.
The ADA expressly adopts the administrative exhaustion provisions of Title VII of the

Civil Rights Act of 1964 (“Title VII”), codified, as amended at 42 U.S.C. §§ 2000e-5, et Jeq.,

12

which requires the plaintiff to file a charge of discrimination with the EEOC within 180 days
after the occurrence of an alleged unlawful employment practice. 42 U.S.C. § 12117(a); Kraare
a joth Hop)(sz`m Hea/fh€are, LLC, RDB-18-1838, 2019 WL 979298, at *1 n.2 (D. Md. Feb. 28,
2019). That limitations period is extended to 300 days if the state in which the discrimination _
takes place has its “own law prohibiting discrimination and an agency enforcing the law.” i\h)e
2). Roberz‘r, 159 F. Supp. 2d 207, 210 (D. Md. 2001).' Maryland is a deferral state. EEOC a Han.ra
Pmdum, Iac., 844 F.2d 191, 192 n.3 (4th Cir. 1988) (citing 29 C.F.R. § 1601.74§. Accordingly,
Mehan was required to submit a charge of discrimination within 300 days of the actions giving
rise to his ADA claims

Any discriminatory acts occurring before the 300 days prior to the filing of a -Charge
may not be considered as the basis for a claim of discrimination unless they are “related to a
timely incident as a ‘series of separate but related acts’ amount to a continuing violation.” Bea//
v. Abbatf I_abr., 130 F.3d 614, 620 (4th Cir. 1997) (quoting jan/him a Home Im. Co., 635 F.2d
1 310, 312 (4th Cir. 1980) (per curiam)). As this Court has explained, hostile work environment
claims and claims of “discrete acts” of discrimination differ for these purposes A//en a
Dz`r.cui/e{'y COMM€'HJ, LLC, PWG-l5-1817,2016 WL 5404558, at *5 (D. Md. Sept. 28, 2016). ln
Naz"/ R.R. Parrenger Coryb. i). Morgaa, 536 U.S. 101 (2002), the United States Supreme Court
determined that, unlike hostile work environment claims, claims of “discrete discriminatory
acts are not actionable if time barred, even when they are related to acts alleged in timely filed
charges.” 536 U.S. at 113.

ln this case, Mehan filed his Charge on june 14, 2016. Accordingly, only acts of

discrimination, refusals to accommodate his disability and incidents of retaliation allegedly

13

occurring after August 19, 2015 (300 days before Mehan filed his EEOC charge) may form
the basis of Mehan’s claims As the Defendant notes, Mehan’s Complaint alleges ADA
violations occurring before that date. Any discrimination, accommodation, and retaliation
claims based solely on incidents which pre-date the 300-day period must be dismissed2
Other alleged acts of discrimination, refusals to accommodate, and incidents of
retaliation fall within the 300-day window and establish timely causes of action. Specifically,
Mehan has stated a claim for disparate treatment by claiming that his supervisors excluded
him from over 100 different events, meetings and the like (ECF No. 1, at 11 18.) Drawing all
factual inferences in favor of the plaintiff, these allegations sufficiently state a disparate
treatment claim falling within the 300-day window. Mehan has also asserted timely
accommodation claims, as the Complaint alleges that his failure to receive the assistance-of a
sign language interpreter resulted in his inability to attend meetings and learn information
supplied to his non-disabled colleagues throughout the course of his employment (Id. at 1111
18, 20, 22, 25, 26, 27, 43.) Moreover, Mehan specifically alleges that UPS had ignored his
requests for an interpreter as late as june 2016, near the very end of his employment, when he
arrived at a meeting with Ridenour and learned that he had once again failed to procure the
assistance of a sign language interpreter (ECF No. 1, at 11 43.) Finally, Mehan has stated a
timely retaliation claim, as he alleges that his job duties were frequently reassigned without y
explanation following his requests for meetings with his supervisors and complaints about

bullying. (ECF No. 1, at 11 32.) Although each of these claims involve allegations of discrete

 

'2 Even if acts of discrimination pre-date the 300-day window, they may nevertheless be introduced as evidence
at trial of ADA violations during the limitations period. ice Derrinéron t). Cz`mrz`l Cing .l`i.'orer, lm.`, 84 F. Supp. 2d
679, 685 n.1 (Feb, 1, 2000). `

14

acts of discrimination, the Complaint alleges that these acts occurred repeatedly and
throughout Mehan’s employmentl Accordingly, Mehan has stated timely disparate treatment,
failure to accommodate, and retaliation`claims.

Finally, Mehan’s hostile work environment claim may proceed under’the “continuing
violations” theory endorsed by the Supreme Court in Naz"l R.R. Paiseuger Co)j). i). Morgan.
Under this theory, this Court may consider acts which exceed the limitations period as long as
an act contributing to Plaintiff’s hostile work environment claim is alleged to have occurred
within the filing period Ma@an, 536 U.S. at 113. In this case, Mehan alleges that “by Febrauary
2015” his co-worl<ers had established a pattern of harassment (ECF No. 1, at 1[ 23.) There
is no indication that this harassment ever ceased; to the contrary, Mehan explains that in the
first half of 2016 he resolved to transfer to the Salisbury facility to “escape his ordeal.” (l'd. at
il 40.) As these allegations suffice to establish a basis for liability within the 300-day window,
this Court will not dismiss Mehan’s hostile work environment claim.

III. Mehan has stated claims of disparate treatment, hostile work environment,
and retaliation.

A. Disparate Treatrnent

Defendant argues that Plaintiff’s disparate treatment claim presented in CountI must
be dismissed because he does not provide sufficient information about similarly situated
employees (ECF No. 5-1, at 14-17.) Additionally, Defendant argues that its alleged refusal to
grant Mehan quarterly meetings and celebrate his twentieth anniversary do not constitute
adverse actions (Ial. at 17-19.) ,To establish a disparate treatment claim under the ADA, the
plaintiff must allege: “(1) he is a member of a protected class; (2) he has satisfactory job

performance; (3) he was subjected to adverse employment action; and (4) similarly situated

15

employees outside his class received more favorable treannent.” I_.zj>imr)ib i). Terh.r., .l`eri'.t., @'7’
Iry%., Inc., _ DKC-09-3344, 2011 WL 691605, at *12 (D. Md. Feb. 18, 2011). Adverse
employment actions are those which “adversely affect the terms, conditions, or benefits of the
plaintist employment.” james a Booq-Allen €'?‘ Hami/z‘on, Irzc., 368 F.3d 371, 375-76 (4th Cir.
2004). To sufficiently allege that helhas been treated unfairly with respect to “similarly
situated” employees, the plaintiff must provide “some indication” of how favorably treated
employees were comparable to him. Lee v. jry@w@r, Inr., RDB-13-3476, 2014 WL 4926183, at
*9 [D. Md. Sept. 30, 2014).

In this case, Plaintiff alleges both that he suffered adverse employment actions and that
his similarly situated co-workers received more favorable treatment Plaintiff alleges that he
was a twenty-year veteran of UPS distribution centers and that his co-workers with
qualifications “no greater than his” were able to obtain more favorable work hours during the
peak pre-holiday season. (iee, e.g., ECF No. 1`, at 11 20, 38, 39.) Moreover, Plaintiff alleges that
he was excluded from over 100 meetings and other events throughout his employment (l'd.
at 11 18.) These allegations suche to state a disparate treatment claim under the ADA. Mehan
does not dispute that UPS’s alleged failure to celebrate his work anniversary and other un-
identified “conditions of employment” do not constitute adverse employment actions
Accordingly, Mehan may not pursue claims based on these theories.3

B. Hostile Work Environment

Defendants additionally argue that Mehan has “not pled any facts demonstrating severe

 

3 Although Mehan acknowledges that his Complaint contains few details about his co-workers, the
information provided by the Complaint is sufficient at this stage. fECF No. 13, at 14.)

16

or pervasive harassment.” (ECF No. 5-1, at 22.) To state a hostile work environment claim,
the plaintiff must allege that “the harassment was sufficiently severe or pervasive to alter the
conditions of employment and create an abusive atmosphere.” Baii i). E.I. DuPom‘ de Nmour.r
e’?‘ Ca., 324 F.3d 761, 765 (4th Cir. 2003). As UPS acknowledges Mehan alleges that “by
February 2015 a number of Mehan’s co-workers had established a pattern of bullying him
based on his deafness, taunting and demeaning him and making obscene gestures at him in
mockery of his sign language, and disparaging him to his supervisors.” (ECF No.l, at 1[ 23.)
There is no indication that this harassment ever ceased; to the contrary, Mehan explains that
in the first half of 2016 he resolved to transfer to the Salisbury facility to “escape his ordeal.”
(Id. at il 40.) These allegations are not vague; they are sufficient to demonstrate that Mehan
labored under an abusive atmosphere that seriously altered his working conditions

C. Retaliation

Finally, Defendants argue that Plaintiff has failed to adequately allege a claim of
retaliation because he has not alleged that he suffered a materially adverse employment action
and the Complaint does not sufficiently allege a causal connection between his complaints and
his frequent transfers to various work stations (ECF No. 5-1, at 27-32.) To establish a prima
facie case of retaliation under the ADA, a plaintiff must allege (1) that he has engaged in
conduct protected by the ADA; (2) that he suffered an adverse action subsequent to engaging
l in protected conduct; and (3) that there was a causal link between the protected activity and
the adverse action. Fre/z`c/i i). Upper Cherapeaée Hea/i/i, 313 F.3d 205, 216 (4th Cir. 2002).

In this case, Plaintiff has sufficiently stated a retaliation claim by alleging, inter a/z'a, that

contemporaneous with his frequent requestsfor accommodations and complaints about

'17

bullying, he was denied access to meetings, denied the assistance of a sign language interpreter, '
and moved from one undesirable workstation to another. As a result of UPS’s repeated failure
to provide a sign language interpreter, Mehan’s planned transition to Salisbury was significantly
delayed. At this early stage, these allegations suffice

For these reasons, IT IS HEREBY ORDERED this 26th day of March, 2019, that
Defendant’s Motion to Dismiss (ECF No. 5) is DENIED; and it is HEREBY FURTHER

ORDERED that the Clerk of the Court transmit a copy of this Memorandum Order to

%D.M
Richard D. Bennett
'United States District judge

counsel for the parties

18

